REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the gearbox having a spline made of a polymer material and rotatably coupled to one of the first end and the second end of the gear shaft, and to a corresponding one of a first accessory shaft and a second accessory shafts-shaft of the first accessory and the second accessory, respectively, the spline rotatable about the gear shaft axis; a first accessory mounted to the first mounting pad and having a first accessory shaft rotatably coupled to the first end of the gear shaft, and a second accessory mounted to the second mounting pad and having a second accessory shaft rotatably coupled to the second end of the gear shaft; and a spline made of a polymer material and rotatably coupled to one of the first end and the second end of the gear shaft, and to a corresponding one of the first accessory shaft and the second accessory shaft, the spline rotatable about the gear shaft axis; rotating a single gear shaft extending between the first accessory and the second accessory about a gear shaft axis to simultaneously drive the first accessory and the second accessory, and to drive a polymer spline coupling an end of the single gear shaft to one of the first accessory and the second accessory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656